                                          Case 5:20-cv-04690-SVK Document 22 Filed 11/16/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SCOTT JOHNSON,                                  Case No. 20-cv-04690-SVK
                                   8                  Plaintiff,
                                                                                        ORDER CONTINUING DISMISSAL
                                   9            v.                                      DEADLINE AND HEARING ON
                                                                                        ORDER TO SHOW CAUSE
                                  10    NANCY JO FERRARI, et al.,
                                  11                  Defendants.

                                  12          Having reviewed Plaintiff’s response to the Order to Show Cause (Dkt. 21), the Court
Northern District of California
 United States District Court




                                  13   hereby CONTINUES the hearing on the Order to Show Cause, currently scheduled for November

                                  14   24, 2020, to December 15, 2020 at 1:30 p.m. The parties must file a dismissal or updated

                                  15   response to the Order to Show Cause no later than December 8, 2020.

                                  16          SO ORDERED.

                                  17   Dated: November 16, 2020

                                  18

                                  19
                                                                                                 SUSAN VAN KEULEN
                                  20                                                             United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
